IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


JOHN H. MORLEY, JR.,                        : No. 80 EAL 2018
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
              v.                            :
                                            :
                                            :
LAWRENCE M. FARNESE, JR., KEVIN             :
MICHAEL GREENBERG, GEORGE J.                :
FARRELL, GAETANO PICCIRILLI,                :
MICHAEL WEISS AND KAREN                     :
GREENBERG,                                  :
                                            :
                    Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 7th day of August, 2018, the Petition for Allowance of Appeal and

Motion to Strike Answer to Petition for Allowance of Appeal are DENIED.